       Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 1 of 10




Paul R. Kiesel (CA SBN 119854)                      Karen Barth Menzies (CA SBN 180234)
KIESEL LAW LLP                                      GIBBS LAW GROUP LLP
8648 Wilshire Boulevard                             505 14th Street, Suite 1110
Beverly Hills, California 90211-2910                Oakland, CA 94612
Tel: 310-854-4444                                   Tel: (510) 350-9700
Fax: 310-854-0812                                   Fax: (510) 350-9701
kiesel@kiesel.law                                   kbm@classlawgroup.com

Alexander G. Dwyer                                  Fletcher V. Trammell
Andrew F. Kirkendall                                Melissa Binstock Ephron
Erin M. Wood                                        TRAMMELL, PC
KIRKENDALL DWYER LLP                                3262 Westheimer Rd., Ste. 423
4343 Sigma Rd, Suite 200                            Houston, TX 77098
Dallas, TX 75244                                    Tel: (800) 405-1740
Tel: 214-271-4027                                   Fax: (800) 532-0992
Fax: 214-253-0629                                   fletch@trammellpc.com
ad@kirkendalldwyer.com                              melissa@trammellpc.com
ak@kirkendalldwyer.com
ewood@kirkendalldwyer.com

                                                    Attorneys for Plaintiff Donald Miller

                            UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA

In re: ROUNDUP PRODUCTS LIABILITY               Case No. 3:16-md-02741-VC
LITIGATION                                      MDL 2741

                                                PLAINTIFF DONALD MILLER’S NOTICE
                                                OF MOTION AND MOTION TO
This document relates to:                       REINSTATE PREFERENTIAL TRIAL
                                                SETTING
Miller, et al. v. Monsanto, et al.,
Case No. 3:21-cv-04219-VC                       Hearing date: September 23, 2021
                                                Time: 2:00 p.m.




  Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
       Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 2 of 10




       ALL PARTIES AND THEIR COUNSELS OF RECORD:

       PLEASE TAKE NOTICE that on September 23, at 2:00 p.m., or soon thereafter as the

matter can be heard in the San Francisco Court House, Courtroom 4 of the 17th floor, the Honorable

Vince Chhabria presiding, located at 450 Golden Gate Avenue, San Francisco, CA 94102, Plaintiff

Donald Miller (“Plaintiff” or “Mr. Miller”) will move and hereby does respectfully move this

Court for an Order reinstating Plaintiff’s motion for trial preference previously granted by the

Honorable Winifred Smith of Alameda County, CA pursuant to Cal. Code. Civ. Proc. section 36

subsection(a) and Cal. R. Ct. 3.1335.

       Plaintiff’s Motion to Reinstate Trial Preference is based on 28 U.S.C. section 1657 and

Rule 16 under the Federal Rules of Civil Procedure and supported by the accompanying

Memorandum of Points and Authorities, the Declaration of Dr. Spencer Bachow, M.D., the

Declaration of Donald Miller, and the exhibits appended thereto, and such further evidence and

argument as the Court may consider at the time of hearing of this Motion.


Dated: August 19, 2021                               Respectfully submitted,




                                             By:
                                                   Fletcher V. Trammell
                                                   Melissa Binstock Ephron
                                                   TRAMMELL, PC
                                                   3262 Westheimer Rd., Ste. 423
                                                   Houston, TX 77098
                                                   Tel: (800) 405-1740
                                                   Fax: (800) 532-0992
                                                   fletch@trammellpc.com
                                                   melissa@trammellpc.com

                                                   Paul R. Kiesel
                                                   KIESEL LAW LLP
                                                   8648 Wilshire Boulevard
                                                   Beverly Hills, California 90211-2910
                                              -2-
  Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
     Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 3 of 10




                                               Tel: 310-854-4444
                                               Fax: 310-854-0812
                                               kiesel@kiesel.law

                                               Karen Barth Menzies
                                               GIBBS LAW GROUP LLP
                                               505 14th Street, Suite 1110
                                               Oakland, CA 94612
                                               Tel: (510) 350-9700
                                               Fax: (510) 350-9701
                                               kbm@classlawgroup.com

                                               Alexander G. Dwyer
                                               Andrew F. Kirkendall
                                               Erin M. Wood
                                               KIRKENDALL DWYER LLP
                                               4343 Sigma Rd, Suite 200
                                               Dallas, TX 75244
                                               Tel: 214-271-4027
                                               Fax: 214-253-0629
                                               ad@kirkendalldwyer.com
                                               ak@kirkendalldwyer.com
                                               ewood@kirkendalldwyer.com

                                               Attorneys for Plaintiff




                                            -3-
Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
          Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 4 of 10




                      MEMORANADUM OF POINTS AND AUTHORITIES

           Plaintiff Donald Miller (“Plaintiff” or “Mr. Miller”) hereby submits this Memorandum of

Points and Authorities and respectfully requests for this Honorable Court to reinstate the

preferential trial setting previously granted by the Honorable Winifred Smith in the Roundup

JCCP.

                          FACTUAL AND PROCEDURAL BACKGROUND

          Mr. Miller was diagnosed with Stage IV non-Hodgkin lymphoma (“NHL”) after using

Monsanto’s Roundup product for over four decades. Mr. Miller commenced this action against

Defendants Monsanto Company, Wilbur-Ellis, and Van’s Ace Hardware (“Defendants”) on

November 2, 2020.1 The Miller case was originally filed in San Francisco County but was

subsequently coordinated into the Roundup JCCP in Alameda County before the Honorable

Winifred Smith on February 5, 2021.2

          On February 9, 2021, counsel for Mr. Miller filed a motion for a preferential trial setting

pursuant to California Code of Civil Procedure section 36 subsection(a) due to Mr. Miller’s

advanced age and poor health.3 After considering the evidence and argument of counsel, Judge

Smith granted Plaintiff’s motion on March 15, 2021.4

          On June 3, 2021, Defendants filed a notice of removal, removing Plaintiff’s case to this

Honorable Court based on diversity jurisdiction. Plaintiff does not contest the removal but, instead,

seeks to have this Court reinstate the preferential trial setting already granted by Judge Smith.



1
    Declaration of Fletcher Trammell (“Trammell Decl.”), Ex. 1, Donald Miller Complaint, at p. 1.
2
    Trammell Decl., Ex. 2, Order on Petition to Coordinate, at p. 1.
3
    See generally, Trammell Decl., Ex. 3, Plaintiff Donald Miller’s Motion for Trial Preference.
4
  See generally, Trammell Decl., Ex. 4, Order Granting Plaintiff Donald Miller’s Motion for Trial
Preference.
                                                -4-
    Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
         Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 5 of 10




         Further, Plaintiff hereby waives Lexecon rights and respectfully requests for this Honorable

Court to try the Miller case.

                                             ARGUMENT

    I.       This Court should Reinstate Plaintiff’s Preferential Trial Setting Pursuant to 28
             U.S.C. Section 1657 and Rule 16 Under the Federal Rules of Civil Procedure.

         California Code of Civil Procedure section (“CCP”) 36 subsection (a) provides that a party

to a civil action, seventy years of age or older, may petition the court to grant trial preference. The

provision states that the court shall grant the motion if the following two conditions are met:

             (1) The party has substantial interest in the action as a whole; and
             (2) The health of the party is such that a preference is necessary to prevent prejudicing
             the party’s interest in the litigation.

         CCP § 36(a). While CCP 36 is a state statutory provision, the spirit of CCP 36 is embodied

in 28 U.S.C. section 1657 and Federal Rule of Civil Procedure (“FRCP”) 16, which allow a district

court ample latitude in arranging its docket expediating certain cases to trial.

         28 U.S.C. section 1657 subsection (a) provides that “each court of the United States shall

determine the order in which civil actions are heard and determined.” Further, FRCP 16 allows

district courts considerable discretion in managing their dockets and holds that the court may order

attorneys to appear for pretrial conferences for the purpose of “expediating disposition of the

action.” FRCP 16(a).

         In Wakefield v. Global Financial Private Capital, LLC, the district court agreed that 28

U.S.C. section 1657 and FRCP 16 provide discretion to the court to grant a preferential trial setting

when it would be “fair, reasonable, and justified” to do so because of the age and health of the

plaintiff. S.D. Cal., Sept. 17, 2015, No. 15CV0451 JM(JMA), 2015 WL 12699870, at *3. In

Wakefield, Plaintiff Celia Wakefield originally filed her case in the Superior Court for the State of

California. Id. at *1. While in state court, Ms. Wakefield filed a motion for trial preference pursuant

                                              -5-
  Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
            Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 6 of 10




to CCP 36, which the state court granted. Id. at *2. Thereafter, defendants removed the action to

the United States District Court for the Southern District of California based on diversity

jurisdiction. Id. Once removed to federal court, Ms. Wakefield filed another motion for trial

preference due to her advanced age and health conditions which she submitted “may prevent her

from testifying at trial.” Id. at *2. The court considered Plaintiff’s advanced age and medical

conditions5 in the context of U.S.C. section 1657 and FRCP 1 and held that the court had discretion

to grant a preferential trial setting based on these sections and that a preferential trial setting was

warranted under the circumstances. Id. at *4. The court explained, “[f]irst, there is no doubt that

Plaintiff is sufficiently elderly, and her impaired hearing and eyesight may continue to deteriorate.

Second . . . her testimony is relevant to the case. . . .” Id. As such, Ms. Wakefield’s motion for a

preferential trial setting was granted at the federal level. Id.

      II.       The Facts in Wakefield are Substantially Similar to the Facts in Miller.

            The facts in Wakefield are substantially similar to the facts here. As in Wakefield, Mr.

Miller’s case was originally filed in state court, where a motion for preference pursuant to CCP 36

was filed and granted. Defendants then removed Mr. Miller’s case based on diversity jurisdiction.

Further, as shown below and identical to Ms. Wakefield, Mr. Miller is of advanced age and

suffering from very poor health; there can also be no dispute that Mr. Miller’s testimony is relevant

to this case.

            Mr. Miller is currently eighty-one-years-old, and a preferential trial setting would be “fair,

reasonable, and justified” under the circumstances.6 Indeed, Mr. Miller suffers from numerous



5
  Ms. Wakefield’s medical conditions included macular degeneration, hearing loss, anxiety,
insomnia, hypothyroidism, incontinence, osteoporosis, and breast cancer that was in remission at
the time of the motion. Wakefield, 2015 WL 12699870, at *2.
6
    Trammell Decl., Ex. 5, Declaration of Dr. Spencer Bachow, MD. (“Dr. Bachow Decl.”), ¶¶ 6-10.
                                                  -6-
     Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
         Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 7 of 10




health complications and has had a difficult battle with NHL since being diagnosed.7

          On November 2, 2017, Mr. Miller was diagnosed with follicular lymphoma.8 However,

subsequent pathology revealed that his cancer had transformed into Stage IV diffuse large B-cell

lymphoma.9 A PET/CT scan also demonstrated extensive axial and appendicular skeletal

metastases involving the skull base and metastasis to the left cervical and retroperitoneal lymph

nodes.10 While undergoing chemotherapy, Mr. Miller suffered numerous complications

necessitating multiple hospital admissions, including, but not limited, to pancytopenia, neutropenic

fever, atrial fibrillation with RVR, and fatigue.11 During a number of these admissions, Mr.

Miller’s doctors believed he was near death, and his family was called to his bedside.12

      In 2019, Mr. Miller’s health declined once again when he suffered a stroke, requiring him to

be hospitalized for three days.13 Mr. Miller’s stroke was so severe that his wife found him

incoherent and “staring into space” at their home.14 He was also unable to form words, and

experienced a left facial droop.15

      In addition to suffering from Stage IV NHL and his recent stroke, Mr. Miller has been

diagnosed with a myriad of NHL comorbidities and independent conditions that have devastated

his health and have rendered him extremely ill. Specifically, during a recent June 22, 2021



7
    Trammell Decl., Ex. 6, Declaration of Donald Miller (“Miller Decl.”), ¶¶ 3-8.
8
  Trammell Decl., Ex. 7, Plaintiff Donald Miller’s Medical Records (“Miller Medical Records”),
at Bates No. 000001.
9
  Id. at Bates Nos. 000003-4.
10
   Id. at Bates No. 000004.
11
   Id. at Bates No. 000005.
12
   Trammell Decl., Ex. 6, Miller Decl., ¶ 6.
13
   Trammell Decl., Ex. 4, Miller Medical Records, at Bates Nos. 000006-7.
14
   Id.
15
   Id.
                                                -7-
    Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
          Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 8 of 10




appointment with his provider, Mr. Miller’s active diagnoses are noted to include, but are not

limited, to: uncontrolled diabetes, polyneuropathy, osteoporosis, chronic atrial fibrillation, obesity,

hyperlipidemia, proteinuria, benign essential hypertension, and degenerative arthritis.16 Mr. Miller

also suffers from chronic pain and is unable to ambulate without the use of a wheelchair.17

          Concomitantly with his physical debility, Mr. Miller also suffers from cognitive processing

and memory impairments due to chemotherapy.18 Mr. Miller forgets what he is doing mid-task

and reports that he has “lost a lot of [his] memory” and frequently “lose[s] his words.”19 Mr.

Miller’s cognitive difficulties are also documented during his December 16, 2020 appointment

where his physician notes that he demonstrated “limited insight and judgment.”20

          Overall, Mr. Miller’s prognosis is very poor.21 According to oncologist Dr. Spencer

Bachow, Mr. Miller has a five-year overall survival expectancy of only thirty-seven percent as of

February, 2020.22 However, even this grim prognosis is generous. As stated by Dr. Bachow, “given

that this is also a double expressor lymphoma and a transformed lymphoma, the probability of

being alive over the next five years is likely less than thirty-seven percent in reality.”23

          As elucidated above, Mr. Miller is elderly and in very poor health, with his health being

equally or even more precarious than the plaintiff in Wakefield. Further, it is beyond cavil that Mr.

Miller’s testimony is relevant to this case — Mr. Miller is the named plaintiff and the injured



16
   Id. at Bates No. 000013.
17
   Id.; See also Trammell Decl., Ex. 1, Miller Decl., ¶ 8.
18
   Trammell Decl., Ex. 1, Miller Decl., ¶ 8.
19
   Id.
20
   Trammell Decl., Ex. 4, Miller Medical Records, at Bates No. 000010.
21
   Trammell Decl., Ex. 2, Dr. Bachow Decl., ¶ 9.
22
   Id.
23
   Id.
                                                 -8-
     Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
        Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 9 of 10




party. Accordingly, he is perhaps even more closely tied to the cause of action than the plaintiff in

Wakefield, who brought suit in the capacity of the executor of an estate. Wakefield, 2015 WL

12699870 at *1.

        Therefore, due to Mr. Miller’s age and frail health, Plaintiff respectfully requests for this

Court to utilize 28 U.S.C. section 1657 and FRCP 16 as the Wakefield court did and reinstate the

preferential trial setting in this matter.

                                             CONCLUSION

        For the foregoing reasons, Plaintiff respectfully requests for this Court to reinstate

Plaintiff’s preferential trial setting.



Dated: August 19, 2021                                 Respectfully Submitted,




                                               By:

                                                     Fletcher V. Trammell
                                                     Melissa Binstock Ephron
                                                     TRAMMELL, PC
                                                     3262 Westheimer Rd., Ste. 423
                                                     Houston, TX 77098
                                                     Tel: (800) 405-1740
                                                     Fax: (800) 532-0992
                                                     fletch@trammellpc.com
                                                     melissa@trammellpc.com

                                                     Paul R. Kiesel
                                                     KIESEL LAW LLP
                                                     8648 Wilshire Boulevard
                                                     Beverly Hills, California 90211-2910
                                                     Tel: 310-854-4444
                                                     Fax: 310-854-0812
                                                     kiesel@kiesel.law

                                                     Karen Barth Menzies
                                                     GIBBS LAW GROUP LLP
                                                     505 14th Street, Suite 1110
                                              -9-
  Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
    Case 3:16-md-02741-VC Document 13525 Filed 08/19/21 Page 10 of 10



                                               Oakland, CA 94612
                                               Tel: (510) 350-9700
                                               Fax: (510) 350-9701
                                               kbm@classlawgroup.com

                                               Alexander G. Dwyer
                                               Andrew F. Kirkendall
                                               Erin M. Wood
                                               KIRKENDALL DWYER LLP
                                               4343 Sigma Rd, Suite 200
                                               Dallas, TX 75244
                                               Tel: 214-271-4027
                                               Fax: 214-253-0629
                                               ad@kirkendalldwyer.com
                                               ak@kirkendalldwyer.com
                                               ewood@kirkendalldwyer.com

                                               Attorneys for Plaintiff Donald Miller




                                           - 10 -
Plaintiff Donald Miller’s Notice of Motion and Motion to Reinstate Preferential Trial Setting
